ON Petition por Rehearing.
The single complaint made in this petition to rehear is that this Court erred in holding that it was not proper for the trust estate to be charged with the payment of the fees of the attorneys who represented the three children of Charles McGhee Baxter and the attorneys who represented his widow, Mrs. Janie Rambo Baxter.
Since none of these attorneys were employed by the trust estate no exception seems to be taken to our holding that the matter is to be determined in a case such as this by “whether the services rendered enure to the benefit of the entire estate as distinguished from services that enure to the benefit of one or more of the individuals interested in the estate or trust”.
The petition seems to rely entirely upon Vanderbilt University v. Mitchell, 162 Tenn. 217, 36 S. W. (2d) 83. It says that our opinion in the instant case overrules that case. We did not so intend.
It is asserted by the petition that the Vanderbilt University Case “is the only case in this State, so far as we can find, dealing with a situation such as this” and that our opinion, in commenting upon the Vanderbilt University ■Case, was in error in saying that the services of the attorneys in that case “resulted in the preservation of the trust fund, the destruction or impairment of which was being threatened.” The petitioners state that they *92have re-read that case in view of our statement but are “unable to discover just how the 'destruction or impairment’ of that fund ‘was being threatened’ ”. It is apparently the opinion of counsel that this alleged misconception of the Vanderbilt University Case led this Court into the alleged error of holding that fees of the attorneys for the Baxter children and for Mrs. Baxter, respectively, were not chargeable to the trust estate.
In the Vanderbilt University Case, supra, the trustee filed an ex parte bill seeking not only a construction of the will but likewise a decree “approving a proposed deviation from the express directions of its creator, with regard to the investment of the principal and the use of the income”. 162 Tenn. at page 220, 36 S. W. (2d) at page 84. (Emphasis ours.)
The will provided that the income from the trust should be used to assist poor boys residing in Georgia in obtaining an education at Vanderbilt. The trustee sought a decree permitting an “extension of the trust to the assistance of students from other states” in addition to Georgia, and likewise a decree permitting an investment of the corpus in securities other than those directed by the will. Therefore, it was sought by the bill to spend this income for persons other than those designated by the will as its beneficiaries. For this reason, in our opinion in the instant ease we defined this effort as being a threat at impairment of the trust fund. If a worthy poor boy from Georgia had made application for assistance from this fund and had been told that his application would have to be denied because the money had been used to help poor worthy boys in Tennessee or New York, it would not be surprising if this Georgia boy agreed with the definition used in our opinion.
*93Since the bill in the Vanderbilt Case was filed ex parte, the Court thought there was need for an amicus curiae. Thereafter, heirs at law and next of kin of the testator were made defendants and were represented by an attorney. Their demurrer, through this attorney, to that part of the bill which sought to divert investment of the corpus from securities directed by the will was sustained. That amounted to a preservation at least of the wishes and directions of the testator.
The trustee, through its attorney, procured a construction of the will. It does not appear to what extent assistance therein was made by the other attorneys, but evidently the other attorneys resisted the effort of the trustee to spend the income on persons other than those designated as beneficiaries, and thereby assisted in preserving the trust for those for whom the testator said it was to be used.
The services, therefore, of each of the attorneys connected with this case were so obviously for the protection of the trust for the uses and purposes specified and intended by the testator and for the prevention of material deviations from those directions, that the trustee consented to the allowance of the fees and this Court held that such consent was proper since all these attorneys had contributed “to the preservation and proper execution of the trust.”
In the instant case the children of Mr. Baxter and the widow of Mr. Baxter became involved in a controversy as to which was entitled to l/15th of the income from this trust estate, and finally to l/15th of its corpus. The remaining 14/15ths of this estate and its income was not involved in this controversy, except as a decision therein might (not would) concern them at some future time; *94and then only in the event they, or some of them, should at some future date happen to find themselves in the same family situation as that which produced the controversy between the children and widow of Mr. Baxter.
In this situation, the trustee, as is usual in such a case, asked the Court to tell him what to do, and in the course of a proceedings resulting from that formal request, the Baxter children and the widow and their attorneys said to the Court that they had settled their controversy in a manner satisfactory to themselves and asked the Court to make that compromise settlement the decree of the Court. This was done, the decree as held in our opinion being necessarily limited in effect to the actual parties to the agreement.
• At no time in the instant case was the preservation or the impairment of the trust fund or its income threatened. Nor did the decree save one dollar for the estate. It settled no legal question effecting the trust with which its trustee may hereafter be confronted in the adminis-ration of the trust. The decree simply confirms a compromise agreement between two disputing parties as to which is entitled presently to l/15th of the income and finally to l/.15th of the corpus and is confined strictly to the actual parties to the agreement. The rights or interests of no other persons interested in the trust were either aided or prejudiced, but remain the same as if this suit had never been instituted.
With utmost deference to able counsel, we are not able to see any similarity betw.een this case and Vanderbilt University v. Mitchell, supra. Nor are we able to detect the slightest benefit to this trust, as such, by reason of the services of the attorneys for the parties engaged in the controversy. We felt, therefore, compelled under the *95rule that seems to be conceded to hold that these fees could not properly he paid from the trust estate. We are compelled to adhere to the conclusion reached. As stated in Southern v. Beeler, Attorney General, 183 Tenn. 272, 302, 195 S. W. (2d) 857, 870, this conclusion represents “not so much the will of the Court as the will of the law.”
The petition to rehear is denied.
All concur.